Exhibit 10.2

 Notice of Grant of Award
 and Award Agreement
ROSS STORES, INC.
ID: 94-1390387
5130 Hacienda Drive
Dublin, CA 94568
(925) 965-4899 phone


 
 
 
 
 
 
 
 
 
 
[PARTICIPANT]
 
Award Number:
 
 
Plan:
 
 
ID:
 
 
 



Effective [GRANT DATE], you have been granted an award of [SHARES] shares of
ROSS STORES, INC. (the Company) common stock. These shares are restricted until
the vest date(s) shown below.


The current total value of the award is $[TOTAL VALUE].


The award will vest in increments on the date(s) shown.
Shares
 
Full Vest
 

























 

By your signature and the Company’s signature below, you and the Company agree
that this award
is granted under and governed by the terms and conditions of the Company’s Award
Plan as
amended and the Award Agreement, all of which are attached and made a part of
this document.
 





 
 
 
ROSS STORES, INC.
 
Date
 
 
 
 
 
 
 
 
 
[PARTICIPANT]
 
Date






1

--------------------------------------------------------------------------------

Exhibit 10.2

ROSS STORES, INC.
RESTRICTED STOCK AGREEMENT


Ross Stores, Inc. has granted to the Participant named in the Notice of Grant of
Award (the “Grant Notice”) to which this Restricted Stock Agreement (the
“Agreement”) is attached an Award (the “Award”) consisting of certain shares of
Stock (the “Shares”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant and shall in all
respects be subject to the terms conditions of the Ross Stores, Inc. 2008 Equity
Incentive Plan (the “Plan”), as amended to the Grant Date, the provisions of
which are incorporated herein by reference. By signing the Grant Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Grant Notice, this Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of the Shares (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Grant Notice, this Agreement or the Plan.


1.     DEFINITIONS AND CONSTRUCTION.


1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned in the Grant Notice or the Plan. Wherever used
herein, the following terms shall have their respective meanings set forth
below:


(a)    “Grant Date” means the effective Grant Date of the Award as set forth in
the Grant Notice.


(b)    “Total Number of Shares” means the total number of shares of Stock
subject to the Award as set forth in the Grant Notice and as adjusted from time
to time pursuant to Section 9.


(c)    “Vested Shares” means, on any relevant date, that portion of the Total
Number of Shares which has vested in accordance with the vesting schedule set
forth in the Grant Notice. Provided that the Participant’s Service has not
terminated prior to the relevant vesting date described in the Grant Notice, the
number of shares as provided by the Grant Notice shall become Vested Shares on
such date.


1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.


2.     ADMINISTRATION.


All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award as provided by the Plan. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent authority with respect to such matter, right,
obligation, or election.


3.     THE AWARD.


3.1    Grant and Issuance of Shares. On the Grant Date, the Participant shall
acquire and the Company shall issue, subject to the provisions of this
Agreement, a number of Shares equal to the Total Number of Shares. As a
condition to the issuance of the Shares, the Participant shall execute and
deliver the Grant Notice to the Company, and, if required by the Company, an
Assignment Separate from Certificate duly endorsed (with date and number of
shares blank) in the form provided by the Company.

1



--------------------------------------------------------------------------------

Exhibit 10.2



3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Shares, the consideration for which shall be past services
actually rendered and/or future services to be rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the Shares issued pursuant
to the Award.


3.3    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit the Shares
with the Company’s transfer agent, including any successor transfer agent, to be
held in book entry form during the term of the Escrow pursuant to Section 7.
Furthermore, the Participant hereby authorizes the Company, in its sole
discretion, to deposit, following the term of such Escrow, for the benefit of
the Participant with any broker with which the Participant has an account
relationship of which the Company has notice any or all Shares which are no
longer subject to such Escrow. Except as provided by the foregoing, a
certificate for the Shares shall be registered in the name of the Participant,
or, if applicable, in the names of the heirs of the Participant.


3.4    Issuance of Shares in Compliance with Law. The issuance of the Shares
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No Shares shall be issued
hereunder if their issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Shares shall relieve the Company
of any liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of the Shares, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.


4.     VESTING OF SHARES.


4.1    Normal Vesting. Except as provided in Section 4.2, the Shares shall vest
and become Vested Shares as provided in the Grant Notice; provided however, that
Shares that would otherwise become Vested Shares on a date on which a sale of
such Shares by the Participant would violate the Insider Trading Policy of the
Company shall, notwithstanding the vesting schedule set forth in the Grant
Notice, become Vested Shares on the next day on which such sale would not
violate the Insider Trading Policy. Except as may be provided pursuant to the
terms of a separate, written employment agreement between a Participating
Company and the Participant (the “Employment Agreement”), no additional Shares
will become Vested Shares following the Participant’s termination of Service for
any reason.


4.2    Acceleration of Vesting Upon a Termination in Connection with a Change in
Control. In the event of a Change in Control, the Shares will be subject to
acceleration in accordance with the Participant’s Employment Agreement. If the
Participant is not a party to an Employment Agreement, in the event of a
Termination Without Cause (as defined below) or a Termination for Good Reason
(as defined below), in either case within the period commencing one month prior
to and ending twelve months following a Change in Control, subject to
Section 4.3, the vesting of the Shares shall be accelerated in full, and the
Total Number of Shares shall be deemed Vested Shares effective as of the date of
such termination.


(a)    Termination Without Cause. For the purposes of this Section 4.2 only, a
Termination Without Cause means the Company’s termination of the Participant’s
employment for any reason other than (i) death; (ii) Disability (as defined
under the Company's long-term disability plan in which Participant is
participating; provided that in the absence of such plan (or the absence of
Participant's participation in such plan), Disability shall mean Participant’s
inability to substantially perform his duties due to a medically determinable
physical or mental impairment which has lasted for a period of not less than one
hundred twenty (120) consecutive days; (iii) the

2



--------------------------------------------------------------------------------

Exhibit 10.2

Participant’s continuous failure to substantially perform the duties of the
Participant’s employment with the Company; (iv) the Participant’s theft,
dishonesty, breach of fiduciary duty for personal profit or falsification of any
documents of the Company; (v) the Participant’s material failure to abide by the
applicable code(s) of conduct or other policies (including, without limitation,
policies relating to confidentiality and reasonable workplace conduct) of the
Company; (vi) knowing or intentional misconduct by the Participant as a result
of which the Company is required to prepare an accounting restatement; (vii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of the Company
(including, without limitation, the Participant’s improper use or disclosure of
confidential or proprietary information of the Company); (viii) any intentional
misconduct or illegal or grossly negligent conduct by the Participant which is
materially injurious to the Company monetarily or otherwise; (ix) any material
breach of any agreement between the Participant and the Company; or (x) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which materially impairs the Participant’s ability to perform his
or her duties with the Company.


(b)    Termination for Good Reason. For the purposes of this Section 4.2 only, a
Termination for Good Reason means, if, within sixty days after receipt of
written notice to the Company by the Participant of the occurrence of one or
more of the following conditions, any of the following conditions have not been
cured: (i) a reduction of the Participant’s salary, the target annual bonus
opportunity or any other incentive opportunity, in each case as of immediately
prior to the Change in Control; (ii) a change in title, the nature or scope of
the authority, power, function, responsibilities, reporting relationships or
duty attached to the position which the Participant currently maintains without
the express written consent of the Participant; (iii) the relocation of the
Participant’s principal place of employment as of the Grant Date to a location
that increases the regular one-way commute distance between the participant’s
residence and the principal place of employment by more than 25 miles without
the Participant’s prior written consent; or (iv) a change in the benefits to
which the Participant is entitled to immediately prior to the Change in Control.
In order to constitute a Termination for Good Reason, the Participant must
provide written notice to the Company of the existence of the condition giving
rise to the Good Reason termination within sixty days of the initial existence
of the condition, and in the event such condition is cured by the Company within
sixty days from its receipt of such written notice, the termination shall not
constitute a Termination for Good Reason.


4.3    Acceleration of Vesting Upon Death. Without regard to any contrary
provision in the Participant’s Employment Agreement, if any, in the event of the
death of the Participant on or after the 12 month anniversary of the Grant Date,
the vesting of the Shares shall be accelerated in full, and the Total Number of
Shares shall be deemed Vested Shares effective as of the date of the
Participant’s death.


4.4    Federal Excise Tax Under Section 4999 of the Code.


(a)    Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to this Agreement and any other payment or benefit received or to be
received by the Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an excess parachute payment under
Section 280G of the Code, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting called for under
this Agreement in order to avoid such characterization.


(b)    Determination by Independent Accountants. To aid the Participant in
making any election called for under Section 4.3(a), upon the occurrence of any
event that might reasonably be anticipated to give rise to the acceleration of
vesting under Section 4.2 (an “Event”), the Company shall promptly request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). Unless the Company and the Participant otherwise
agree in writing, the Accountants shall determine and report to the Company and
the Participant within twenty (20) days of the date of the Event the amount of
such acceleration of vesting, payments and benefits which would produce the
greatest after-tax benefit to the Participant. For the purposes of such
determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may

3



--------------------------------------------------------------------------------

Exhibit 10.2

reasonably request in order to make their required determination. The Company
shall bear all fees and expenses the Accountants may reasonably charge in
connection with their services contemplated by this Section 4.3(b).


5.     COMPANY REACQUISITION RIGHT.


5.1    Grant of Company Reacquisition Right. Except to the extent otherwise
provided in the Employment Agreement, in the event that (a) the Participant’s
Service terminates for any reason or no reason, with or without cause, or
(b) the Participant, the Participant’s legal representative, or other holder of
the Shares, attempts to sell, exchange, transfer, pledge, or otherwise dispose
of (other than pursuant to an Ownership Change Event), including, without
limitation, any transfer to a nominee or agent of the Participant, any Shares
which are not Vested Shares (“Unvested Shares”), the Company shall automatically
reacquire the Unvested Shares, and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).


5.2    Ownership Change Event, Dividends, Distributions and Adjustments. Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 4.4 of the Plan, any and all new, substituted or additional
securities or other property (other than regular, periodic dividends paid on
Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Shares shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Shares,” “Stock” and “Unvested Shares” for all purposes of the Company
Reacquisition Right with the same force and effect as the Unvested Shares
immediately prior to the Ownership Change Event, dividend, distribution or
adjustment, as the case may be. For purposes of determining the number of Vested
Shares following an Ownership Change Event, dividend, distribution or
adjustment, credited Service shall include all Service with any corporation
which is a Participating Company at the time the Service is rendered, whether or
not such corporation is a Participating Company both before and after any such
event.


5.3     Obligation to Repay Certain Cash Dividends and Distributions. The
Participant shall, at the discretion of the Company, be obligated to promptly
repay to the Company upon termination of the Participant’s Service any dividends
and other distributions paid to the Participant in cash with respect to Unvested
Shares reacquired by the Company pursuant to the Company Reacquisition Right.




6.     TAX MATTERS.


6.1    Tax Withholding.


(a)    In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, including, without limitation,
obligations arising upon (a) the transfer of Shares to the Participant, (b) the
lapsing of any restriction with respect to any Shares, (c) the filing of an
election to recognize tax liability, or (d) the transfer by the Participant of
any Shares. The Company shall have no obligation to deliver the Shares or to
release any Shares from the Escrow established pursuant to Section 7 until the
tax withholding obligations of the Participating Company have been satisfied by
the Participant.


(b)    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Company may permit the Participant to satisfy the Participating Company’s tax
withholding obligations in accordance with procedures established by the Company
providing for either (i) delivery by the Participant to the Company or a broker
approved by the Company of properly executed instructions, in a form approved by
the Company, providing for the assignment to the Company of the proceeds of a
sale with respect to some or all of the

4



--------------------------------------------------------------------------------

Exhibit 10.2

Vested Shares, or (ii) payment by check. The Participant shall deliver written
notice of any such permitted election to the Company on a form specified by the
Company for this purpose at least thirty (30) days (or such other period
established by the Company) prior to the date on which the Company’s tax
withholding obligation arises (the “Withholding Date”). If the Participant
elects payment by check, the Participant agrees to deliver a check for the full
amount of the required tax withholding to the applicable Participating Company
on or before the third business day following the Withholding Date. If the
Participant elects payment by check but fails to make such payment as required
by the preceding sentence, the Company is hereby authorized, at its discretion,
to satisfy the tax withholding obligations through any means authorized by this
Section 6.1, including by directing a sale for the account of the Participant of
some or all of the Vested Shares from which the required taxes shall be
withheld, by withholding from payroll and any other amounts payable to the
Participant or by withholding shares in accordance with Section 6.1(c).


(c)    Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of a Participating Company’s tax withholding obligations by
deducting a number of whole, Vested Shares otherwise deliverable to the
Participant or by the Participant’s tender to the Company of a number of whole,
Vested Shares or vested shares acquired otherwise than pursuant to this
Agreement having, in any such case, a fair market value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.


6.2    Election Under Section 83(b) of the Code.


(a)    The Participant understands that Section 83 of the Code taxes as ordinary
income the difference between the amount paid for the Shares, if anything, and
the fair market value of the Shares as of the date on which the Shares are
“substantially vested,” within the meaning of Section 83. In this context,
“substantially vested” means that the right of the Company to reacquire the
Shares pursuant to the Company Reacquisition Right has lapsed. The Participant
understands that he or she may elect to have his or her taxable income
determined at the time he or she acquires the Shares rather than when and as the
Company Reacquisition Right lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty (30) days after
the date of acquisition of the Shares. The Participant understands that failure
to make a timely filing under Section 83(b) will result in his or her
recognition of ordinary income, as the Company Reacquisition Right lapses, on
the difference between the purchase price, if anything, and the fair market
value of the Shares at the time such restrictions lapse. The Participant further
understands, however, that if Shares with respect to which an election under
Section 83(b) has been made are forfeited to the Company pursuant to its Company
Reacquisition Right, such forfeiture will be treated as a sale on which there is
realized a loss equal to the excess (if any) of the amount paid (if any) by the
Participant for the forfeited Shares over the amount realized (if any) upon
their forfeiture. If the Participant has paid nothing for the forfeited Shares
and has received no payment upon their forfeiture, the Participant understands
that he or she will be unable to recognize any loss on the forfeiture of the
Shares even though the Participant incurred a tax liability by making an
election under Section 83(b).


(b)    The Participant understands that he or she should consult with his or her
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under Section 83(b) of the Code, which must be filed no
later than thirty (30) days after the date of the acquisition of the Shares
pursuant to this Agreement. Failure to file an election under Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant. The
Participant acknowledges that he or she has been advised to consult with a tax
advisor regarding the tax consequences to the Participant of the acquisition of
Shares hereunder. ANY ELECTION UNDER SECTION 83(b) THE PARTICIPANT WISHES TO
MAKE MUST BE FILED NO LATER THAN 30 DAYS AFTER THE DATE ON WHICH THE PARTICIPANT
ACQUIRES THE SHARES. THIS TIME PERIOD CANNOT BE EXTENDED. THE PARTICIPANT
ACKNOWLEDGES THAT TIMELY FILING OF A SECTION 83(b) ELECTION IS THE PARTICIPANT’S
SOLE RESPONSIBILITY, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS
REPRESENTATIVE TO FILE SUCH ELECTION ON HIS OR HER BEHALF.



5



--------------------------------------------------------------------------------

Exhibit 10.2

(c)    The Participant will notify the Company in writing if the Participant
files an election pursuant to Section 83(b) of the Code. The Company intends, in
the event it does not receive from the Participant evidence of such filing, to
claim a tax deduction for any amount which would otherwise be taxable to the
Participant in the absence of such an election.


7.     ESCROW.


7.1    Appointment of Agent. To ensure that Shares subject to the Company
Reacquisition Right will be available for reacquisition, the Participant and the
Company hereby appoint the Secretary of the Company, or any other person
designated by the Company, as their agent and as attorney-in-fact for the
Participant (the “Agent”) to hold any and all Unvested Shares and to sell,
assign and transfer to the Company any such Unvested Shares reacquired by the
Company pursuant to the Company Reacquisition Right. The Participant understands
that appointment of the Agent is a material inducement to make this Agreement
and that such appointment is coupled with an interest and is irrevocable. The
Agent shall not be personally liable for any act the Agent may do or omit to do
hereunder as escrow agent, agent for the Company, or attorney in fact for the
Participant while acting in good faith and in the exercise of the Agent’s own
good judgment, and any act done or omitted by the Agent pursuant to the advice
of the Agent’s own attorneys shall be conclusive evidence of such good faith.
The Agent may rely upon any letter, notice or other document executed by any
signature purporting to be genuine and may resign at any time.
7.2    Establishment of Escrow. The Participant authorizes the Company to
deposit the Unvested Shares with the Company’s transfer agent to be held in book
entry form, as provided in Section 3.3, and the Participant agrees to deliver to
and deposit with the Agent each certificate, if any, evidencing the Shares and,
if required by the Company, an Assignment Separate from Certificate with respect
to such book entry shares and each such certificate duly endorsed (with date and
number of Shares blank) in the form attached to this Agreement, to be held by
the Agent under the terms and conditions of this Section 7 (the “Escrow”). Upon
the occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property (other
than regular, periodic dividends paid on Stock pursuant to the Company’s
dividend policy), or any other adjustment upon a change in the capital structure
of the Company, as described in Section 4.4 of the Plan, in the character or
amount of any outstanding stock of the corporation the stock of which is subject
to the provisions of this Agreement, any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
his or her ownership of the Shares that remain, following such Ownership Change
Event, dividend, distribution or change described in Section 4.4 of the Plan,
subject to the Company Reacquisition Right shall be immediately subject to the
Escrow to the same extent as the Shares immediately before such event. The
Company shall bear the expenses of the Escrow.
7.3    Delivery of Shares to Participant. The Escrow shall continue with respect
to any Shares for so long as such Shares remain subject to the Company
Reacquisition Right. Upon termination of the Company Reacquisition Right with
respect to Shares, the Company shall so notify the Agent and direct the Agent to
deliver such number of Shares to the Participant. As soon as practicable after
receipt of such notice, the Agent shall cause to be delivered to the Participant
the Shares specified by such notice, and the Escrow shall terminate with respect
to such Shares.


8.     EFFECT OF CHANGE IN CONTROL.


In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under the
Award or substitute for the Award a substantially equivalent award for the
Acquiror’s stock. For purposes of this Section, the Award shall be deemed
assumed if, following the Change in Control, the Award confers the right to
receive, subject to the terms and conditions of the Plan and this Agreement, for
each Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled. Notwithstanding the foregoing, Shares
acquired pursuant to the Award prior to the Change in Control and any

6



--------------------------------------------------------------------------------

Exhibit 10.2

consideration received pursuant to the Change in Control with respect to such
shares shall continue to be subject to all applicable provisions of this
Agreement except as otherwise provided herein or in the Employment Agreement. In
the event that the Acquiror elects not to assume, continue or substitute for the
outstanding Award in connection with a Change in Control, the vesting of the
Shares shall be accelerated in full, and the Total Number of Shares shall be
deemed Vested Shares as of the effective date of the Change in Control, provided
that the Participant’s Service has not terminated prior to such date.


9.     ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.


Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number and kind of shares subject
to the Award, in order to prevent dilution or enlargement of the Participant’s
rights under the Award. For purposes of the foregoing, conversion of any
convertible securities of the Company shall not be treated as “effected without
receipt of consideration by the Company.” Any fractional share resulting from an
adjustment pursuant to this Section shall be rounded down to the nearest whole
number. The adjustments determined by the Committee pursuant to this Section
shall be final, binding and conclusive.


10.    LEGENDS.


The Company may at any time place legends referencing the Company Reacquisition
Right and any applicable federal, state or foreign securities law restrictions
on all certificates representing the Shares. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing the Shares in the possession of the Participant in order to carry
out the provisions of this Section. Unless otherwise specified by the Company,
legends placed on such certificates may include, but shall not be limited to,
the following:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN AN AGREEMENT BETWEEN THIS CORPORATION AND THE REGISTERED HOLDER, OR HIS
PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF
THIS CORPORATION.”


11.    RESTRICTIONS ON TRANSFERS OF SHARES.


No Shares may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of this Agreement and, except pursuant to an
Ownership Change Event, until the date on which such shares become Vested
Shares, and any such attempted disposition shall be void. The Company shall not
be required (a) to transfer on its books any Shares which will have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such Shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such Shares will have been
so transferred. In order to enforce its rights under this Section, the Company
shall be authorized to give a stop transfer instruction with respect to the
Shares to the Company’s transfer agent.


12.    RIGHTS AS A STOCKHOLDER.


The Participant shall have no rights as a stockholder with respect to any Shares
subject to the Award until the date of the issuance of a certificate for such
Shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No adjustment shall be made
for dividends, distributions or other rights for which the record date is prior
to the date such certificate is issued, except

7



--------------------------------------------------------------------------------

Exhibit 10.2

as provided in Section 9. Subject the provisions of this Agreement, the
Participant shall exercise all rights and privileges of a stockholder of the
Company with respect to Shares deposited in the Escrow pursuant to Section 7.


13.    RIGHTS AS EMPLOYEE, CONSULTANT OR BOARD MEMBER.


If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in the Employment Agreement, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.


14.    MISCELLANEOUS PROVISIONS.


14.1    Termination or Amendment. The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.


14.2    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


14.3    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


14.4    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.


(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the parties may deliver electronically any notices called for in
connection with the Escrow and the Participant may deliver electronically the
Grant Notice to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.


(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.4(a) of this Agreement and consents to the
electronic delivery of the Plan documents, the Grant Notice and notices in
connection with the Escrow, as described in Section 14.4(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The

8



--------------------------------------------------------------------------------

Exhibit 10.2

Participant may revoke his or her consent to the electronic delivery of
documents described in Section 14.4(a) or may change the electronic mail address
to which such documents are to be delivered (if Participant has provided an
electronic mail address) at any time by notifying the Company of such revoked
consent or revised e-mail address by telephone, postal service or electronic
mail. Finally, the Participant understands that he or she is not required to
consent to electronic delivery of documents described in Section 14.4(a).


14.5    Integrated Agreement. The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice, this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.


14.6    Applicable Law. This Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.


14.7    Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



9

